Citation Nr: 1701913	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  07-31 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in relevant part, denied service connection for prostate caner.  Jurisdiction was subsequently transferred to the RO in Roanoke, Virginia.

In September 2010, December 2013, May 2014, and January 2015, the Board remanded the claim for further evidentiary development. 

Thereafter, in a July 2015 decision, the Board denied the Veteran's claim of entitlement to service connection for prostate cancer.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the Court issued an Order vacating the Board's decision and remanding the case to the Board for further action consistent with the terms of the JMR.

The Board remanded the claim in July 2016 to obtain and addendum opinion.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's prostate cancer had its onset during military service or is otherwise related to such service.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

The VA's duty to notify was satisfied through a letter dated in November 2005, which informed the Veteran of the elements of service connection.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with the claims file.  Post-service medical treatment records have also been obtained.  The Veteran has not identified any additional medical evidence that should be retrieved prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied. 

The Veteran underwent VA examinations in March 2011 and February 2014.  Addendum opinions were obtained in June 2014 and February 2015.  Pursuant to the Board's June 2016 remand directives, an additional addendum medical opinion was obtained in August 2016.  The examination and addendum opinions are adequate for the purposes of the claim adjudicated herein, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Following receipt of the August 2016 addendum, the RO issued a supplemental statement of the case in August 2016.  There has been substantial compliance with the Board's previous remand directives. See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303 (b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




Factual Background

The Veteran asserts that service connection is warranted for prostate cancer.  Specifically, he contends that during his military separation examination, a mole was found in his left groin in the upper left thigh area.  A year later, the mole started to multiply.  He stated that he learned that it was not just a mole but was HPV (human papilloma virus).  He reported that he was informed that his prostate cancer may have been due to his HPV.  See VBMS Correspondence received 12/12/2011.

Turning to the evidence, service treatment records reveal that the Veteran was treated for genitourinary symptoms during active duty.  In April 1987, the Veteran was treated for burning urine.  Thereafter, the appellant presented for treatment for dark yellowish urine in May 1987.  A subsequent record dated in May 1987 notes a diagnosis of urinary tract infection.  In a November 1988 Report of Medical History for an overseas screening, the Veteran reported a history of frequent or painful urination.  In the doctor's note, it was documented that the Veteran had occasional urethral irritation without other symptoms, discharge, or history of STD.  The records reveal that the Veteran had a circumcision in 1988.  Notwithstanding, at the time of the June 1995 military separation examination, clinical evaluation of the appellant's G-U system was normal.  In the accompanying report of medical history, the Veteran denied frequent or painful urination.  

A post-service private treatment record dated in January 1998 demonstrates that the Veteran had a chronic/recurrent genital rash.  It was noted that the Veteran had moles that had been present for 4 years or more with some recent growth.  See VBMS Medical Treatment Record - Government Facility p. 10 received 11/01/2002.  In February 1998, the Veteran presented for evaluation of genital lesions.  It was noted that he had several lesions in the genital region, particularly on the left aspect of the left hemi scrotum and on the inner aspect of the left thigh.  He denied any lesions on the penal shaft.  See VBMS Medical Treatment Record - Non-Government Facility p. 34 received 12/12/2011.  The Veteran reported that he had the lesions when he retired from the military in 1995.  Id.  A surgical pathology report demonstrates that in March 1998, the Veteran underwent removal and biopsy of multiple condyloma lesions from the genitals.  Id. at 1.  The Veteran also underwent a urethroscopy, which did not reveal evidence of any urethral lesions.  However, the appellant had some very unusual changes at the verumontanum and there was evidence of inflammation of the external sphincter.  See VBMS Medical Treatment Record - Non-Government Facility p. 2 received 05/02/2012.  Records dated in October 1998 reveal a diagnosis of erectile dysfunction.  VBMS Medical Treatment Record - Non-Government Facility p. 1 received 05/14/2007.

In April 2002, the Veteran had a PSA level of 4.4.  The record indicates that he was referred to urology.  See VBMS Medical Treat Record - Government Facility received 12/12/2011.  Subsequent private treatment records reveal a diagnosis of prostate cancer.  In June 2002 the Veteran had a radical prostatectomy for carcinoma.  See VBMS Medical Treatment Record - Non-Government Facility p. 20-29 received 12/12/2011.  

The Veteran underwent a general VA examination in March 2011.  Following examination for prostate cancer, the examiner diagnosed status post prostatectomy with scar.  The subjective factor was frequency of urination, with the objective factor being a scar from the surgery.  There was residual sequela from the prostate problems, including removal of the prostate.  The examiner noted that there was a diagnosis of erectile dysfunction, which was most likely caused by prostate cancer and treatment because the prostate is needed for an erection.  The examiner opined that the Veteran's prostate cancer was not related to his active duty service.  In support of this finding, the noted that in the records reviewed, there were no urinary or prostate symptoms or visits to medical personnel for prostate problems.  

The Veteran underwent an additional VA examination in February 2014.  Following examination, a diagnosis of prostate cancer, diagnosed in 2002, in remission with no functional limitation was provided.  The examiner determined that the condition was not incurred in, caused by, or related to military service.  Further, the condition was not proximately due to or the result of any injury, illness, or event that occurred during active military service, to include moles, lesions, sexually transmitted disease, other genitourinary conditions shown during active duty service.  In support of her findings, the examiner stated that a review of current medical literature does not support STD or superficial skin lesions as a proximate cause of prostate cancer.  According to Surveillance, Epidemiology, and End Results, 2003 (SEER), black men, age greater than 50, have the highest incidence of prostate cancer above any other epidemiologic group.  Age was the single best predictive risk factor for development of the second most common malignancy in American men.  Black race was the second.  She opined that the most likely etiology of the Veteran's prostate cancer is natural age and race.  She noted that there were not documented environmental exposures during active duty. 

The examiner who conducted the February 2014 VA examination was asked to provide an addendum opinion.  In a June 2014 opinion, she again opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was duplicative of the findings made in the February 2014 examination report.

An additional VA addendum opinion by a different VA examiner was obtained in February 2015.  She determined that the Veteran's prostate cancer was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.   In support of her finding, she noted that a complete and thorough review of the claims file was done prior to reaching her conclusion.  She stated that records from the naval hospital dated in October 1998 described lesions that were highly suspect for condyloma acuminata, although labeled nevi.  The examiner indicated that she believed that it was more likely than not that the lesions were sexually transmitted condyloma acuminata.  Subsequent records showed surgical excision of multiple penile condyloma in March 1998.  The unusual changes in the verumontanum appeared inflammatory in nature, but were not severe enough to cause the surgeon to enter the bladder searching for pathology.  Later in 2002, calculi was found in the ejaculatory duct nearby the above-referenced area.

The examiner noted that condyloma acuminata has been extensively studied over the years; they are the most common sexually transmitted disease in the United States and have been found in up to 20 percent of all married men.  She noted that HPV is a DNA virus from a group of polyomaviruses and more than 120 types have been identified.  Sexual transmission caused the typical papillomatous lesions, primarily HPV sub-type 6, 11, and 42-46.  Types 6 and 11 account for 90 percent of all condyloma acuminata.  Only 30-40 types are sexually transmitted.  She noted that HPV affects skin and mucous membranes.

The examiner stated that according to medical research, types 6 and 11 are the least likely to have neoplastic potential and are classed as low risk or non-oncogenic.  The more oncogenic types include 16, 18, 31, 33, 35, 39, 45, 52, 56, and 58.  None of these are found in the STD condyloma.

Further, according to Medscape reference on condyloma acuminata, mortality is secondary to malignant carcinoma in both male and female.  This oncogenic potential has been reported to triple the risk of GU cancers among infected males, however, it has been found to be very rare in the types 6 and 11, which are the most commonly found subtype in the STD that the Veteran had treated.

The examiner noted that the role of HPV in prostate carcinogenesis is highly controversial according to a 2013 article published by the National Institute of Health.  While some studies suggest a positive association, others do not reveal any correlation.  This article concluded that studies on the role of HPV in prostate oncogenesis were "very contradictory" and "no fully conclusive results" were noted.

About a dozen HPV types (including 16, 18, 31, and 45) are called "high risk" types because they can lead to cervical cancer, as well as anal cancer, vulvar cancer, vaginal cancer, and penile cancer.  The American Cancer Society, as well as numerous other groups, fail to recognize any relationship between condyloma HPV and adenocarcinoma of the prostate.

The examiner was unable to find scientific evidence in support of the private doctor's statement that HPV may have caused the prostate cancer in the Veteran.  However, the date in 2002 was much less extensive than that of today so is possible that this was a theory that was in the process of being tested.  Only about 30 subtypes were identified in 2003 compared to more than 120 today.  She stated that all PSA test were normal prior to 2002, including those done while on active duty.  In summary, the examiner concluded that it was less likely than not that the Veteran's prostate cancer found in 2002 was incurred in or related to any treatment of any GU disorder that was evaluated or treated while on active duty.

In a statement from the Veteran, he challenged the February 2015 VA examiner's finding that all PSA levels were normal while on active duty; rather, he reported that he did not have any PSA test while on active duty as they did not provide PSA tests unless you were 50 or older.  See VBMS Correspondence received 03/30/2015.

A final addendum opinion was obtained in August 2016.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran retired from the military in 1995.  Service treatment records show that the Veteran saw a doctor in service (urologist) a few times in 1987/1988 for burning urination, redundant foreskin, and finally had a circumcision in December 1988.  He noted that in November 1988, the Veteran complained of occasional urethral irritation without STD.  The examiner noted that there was no visit for any urinary problem after circumcision and no evidence of prostate problems from 1988 to retirement in 1995 or to 2002 (time cancer of prostate was diagnosed) when PSA test was found above upper limit of normal.  The examiner opined that with the above-referenced history, prostate cancer is less likely as not incurred in service since from 1988 to 2002, as there was a 14 year span without any symptoms.  He noted that the symptoms in 1987/1988 were more likely related to the Veteran's redundant foreskin, which resolved after circumcision.  

Analysis

While the evidence reveals that the Veteran was diagnosed with prostate cancer in 2002 and has residuals of that disorder, the probative evidence fails to show that that his prostate cancer had its onset during military service or is otherwise related to such service. 

At the outset, the Board finds that presumptive service connection for prostate cancer is not warranted.  The evidence demonstrates that prostate cancer was diagnosed in 2002, more than one year after separation.  Thus presumptive service connection for a chronic disease under 38 C.F.R. § 3.309(a) is not warranted.  

Although service connection for prostate cancer on a presumptive basis is not warranted, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Following a thorough review of record, the Board finds the evidence does not support a finding that the Veteran's prostate cancer is otherwise directly related to service.  Initially, the Board notes that prostate cancer was not diagnosed during active service.  

Service treatment records demonstrate that the Veteran was treated for a number of genitourinary symptoms in service; however, there is no indication that such symptoms are related to the appellant's prostate cancer.  In so finding, in the August 2016 addendum VA medical opinion, the examiner concluded that the in service genitourinary symptoms treated during service in 1987/1988 were more likely related to the Veteran's redundant foreskin and resolved after the circumcision.  In support of this finding, the examiner noted that that from 1988 to 2002 there was a 14 year span without any of the symptoms treated during military service.  Additionally, the February 2014 VA examiner determined that the most likely etiology of the Veteran's prostate cancer is natural age and race; not the moles, lesions, sexually transmitted disease, or other genitourinary conditions shown during active duty service.  The Board observes that at the time of the June 1995 military separation examination, clinical evaluation of the appellant's G-U system was normal.  In the accompanying report of medical history, the Veteran denied frequent or painful urination.  

Consideration has been given to the Veteran's assertion that his prostate cancer is due to his HPV.  However, the evidence does not support such a finding.  In this regard, the examiner who provided the February 2015 addendum opinion determined was unable to final scientific evidence in support of the private doctor's statement that HPV may have caused the prostate cancer in the Veteran.  Although the examiner stated that the appellant had normal PSA levels during service, which was not documented in the service treatment records, the Board finds that such statement does not negate the examiner's findings regarding the relationship between HPV and prostate cancer.  In this regard, her opinion regarding the relationship between the two conditions was supported by a detailed rationale, to include reference to several scientific studies.  The Board observes that there is no other competent evidence of record to refute the opinions herein.  Moreover, the additional August 2016 opinion further weighs against the claim, and included a well-explained rationale based on an accurate understanding of the critical facts at issue.  Such opinion is deemed highly probative.

In light of the foregoing, direct service connection for prostate cancer is not warranted.

The Board acknowledges the Veteran's assertion that his prostate cancer is related to military.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of prostate cancer is a medical question not subject to lay expertise.  Jandreua v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The disorder in question here involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed condition is a medical question requiring medical training, expertise, and experience.  As such, the Veteran's statement as to the origin of his prostate cancer is not competent and it is given no weight.

In light of the foregoing, the Board finds that service connection for prostate cancer is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service for prostate cancer must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).






ORDER


Entitlement to service connection for prostate cancer is denied.  


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


